Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby O. Foster, Jr., appeals the district court’s order denying his 28 U.S.C. § 1651 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Foster v. Drew, No. 3:09-cv-00118-GCM (W.D.N.C. Mar. 25, 2009). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the *447materials before the court and argument would not aid the decisional process.

AFFIRMED.